Exhibit 10.5

 



Borrower: Applied Optoelectronics, Inc. Account Number: 9700029240 BB&T Note
Number: 00005 Address: 13139 Jess Pirtle Blvd Sugar Land , Texas   Sugar Land,
Texas 77478 PROMISSORY NOTE Date: March 30, 2018                

 

Applied OPTOelectronics, Inc. (whether one or more, the “Borrower”) HEREBY
REPRESENTS THAT THE LOAN EVIDENCED BY THIS PROMISSORY NOTE (“Note”) IS BEING
OBTAINED FOR BUSINESS/COMMERCIAL OR AGRICULTURAL PURPOSES AND NOT FOR PERSONAL,
FAMILY, OR HOUSEHOLD PURPOSES. For value received, Borrower, jointly and
severally if more than one, promises to pay to BRANCH BANKING AND TRUST COMPANY,
a North Carolina banking corporation (including its successors and assigns,
hereinafter referred to as “Bank”), or order, at any of Bank’s offices in the
above referenced city (or such other place or places that may be hereafter
designated by Bank), the sum of Twenty-One Million Five Hundred Thousand and
no/100 Dollars ($21,500,000.00), or such lesser amount outstanding at maturity,
in immediately available currency of the United States of America.

 

☐ Borrower shall pay a prepayment fee as set forth in the Prepayment Fee
Addendum attached to this Note.

 

Interest shall accrue from the date hereof on the unpaid balance outstanding
from time to time at the:

 



☐  Fixed rate of      % per annum. ☐  Variable rate of Bank’s Prime Rate plus
      % per annum to be adjusted       as Bank’s Prime Rate changes. If checked
here ☐, the interest rate will not exceed a(n) ☐ fixed ☐ average maximum rate of
     % or a ☐ floating maximum rate of the greater of       % or Bank’s Prime
Rate; and the interest rate will not decrease below a fixed minimum rate of
      %. If an average maximum rate is specified, a determination of any
required reimbursement of interest by Bank will be made: ☐ when the Note is
repaid in full by Borrower ☐ annually beginning on      .

☐ 

Fixed rate of       % per annum through      which automatically converts on
     to a variable rate equal to Bank’s Prime Rate plus       % per annum which
shall be adjusted       as such Prime Rate changes. ☒  The Adjusted LIBOR Rate
as more specifically described in the Addendum to Note attached hereto.

 

Principal and interest are payable as follows:

 



☐  Principal (plus any accrued interest not otherwise scheduled herein) is due
in full at maturity on      . ☒ 

Payable in consecutive monthly installments of ☐ Principal ☒ Principal plus
Interest commencing on May 1, 2018, and continued on the same day of each
calendar period thereafter, in seventy-one (71) equal principal payments of
$179,166.67, together with accrued interest, with one final payment of all
remaining principal and accrued interest due on April 1, 2024.

☐  Accrued interest is payable       commencing on       and continuing on the
same day of each calendar period thereafter, with one final payment of all
remaining interest due on      . ☒  Bank reserves the right in its sole
discretion to adjust the fixed payment due hereunder monthly on the first day of
the calendar month and continuing on the same day of each calendar period
thereafter, in order to maintain an amortization period of no more than one
hundred twenty (120) months from the date of this Note. Borrower understands the
payment may increase if interest rates increase. ☐  This Note evidences a
revolving line of credit and advances under this Note, as well as directions for
payment from Borrower’s accounts, may be requested orally or in writing by
Borrower. Bank may, but need not, require that all oral requests be confirmed in
writing. Borrower agrees to be liable for all sums either (i) advanced in
accordance with the instructions of an authorized person or (ii) credited to any
of Borrower’s accounts maintained with Bank. Prior to an Event of Default (as
defined in the Loan Agreement, as hereinafter defined), Borrower may borrow,
repay, and reborrow hereunder pursuant to the terms of the Loan Agreement, if
any, as hereinafter defined. ☒  Borrower hereby authorizes Bank to automatically
draft from its demand, deposit, or savings account(s) maintained with Bank or
another bank, any payment(s) including late fees and other fees and charges due
under this Note on the date(s) due. Borrower shall provide appropriate account
number(s) for account(s) at Bank or another bank. ☐  _______



  

Borrower shall pay to Bank, or order, a late fee in the amount of five percent
(5.0%) of any installment past due for ten (10) or more days after written
notice is received by Borrower regarding same. When any installment payment is
past due for ten (10) or more days, subsequent payments shall first be applied
to the past due balance. In addition, Borrower shall pay to Bank a returned
payment fee (currently $25.00) if Borrower or any other obligor hereon makes any
payment at any time by check or other instrument, or by any electronic means,
which is returned to Bank because of nonpayment due to nonsufficient funds. Bank
shall not be obligated to accept any check, money order, or other payment
instrument marked “payment in full” on any disputed amount due hereunder, and
Bank expressly reserves the right to reject all such payment instruments.
Borrower agrees that tender of its check or other payment instrument so marked
will not satisfy or discharge its obligation under this Note, disputed or
otherwise, even if such check or payment instrument is inadvertently processed
by Bank unless such payment is in fact sufficient to pay the amount due
hereunder.

 

 

 

 



 Page 1 of 5 

 

 

All interest shall be computed and charged for the actual number of days elapsed
on the basis of a year consisting of three hundred sixty (360) days. In the
event periodic accruals of interest shall exceed any periodic fixed payment
amount described above, the fixed payment amount shall be immediately increased,
or additional supplemental interest payments required on the same periodic basis
as specified above (increased fixed payments or supplemental payments to be
determined in Bank’s sole discretion), in such amounts and at such times as
shall be necessary to pay all accruals of interest for the period and all
accruals of unpaid interest from previous periods. Such adjustments to the fixed
payment amount or supplemental payments shall remain in effect for so long as
any interest accruals shall exceed the original fixed payment amount and shall
be further adjusted upward or downward to reflect changes in any variable
interest rate based on an index such as Bank’s Prime Rate or the One Month
LIBOR; provided that unless elected otherwise above, the fixed payment amount
shall not be reduced below the original fixed payment amount. However, Bank
shall have the right, in its sole discretion, to lower the fixed payment amount
below the original payment amount.

 

The term “Prime Rate,” if used herein, means the rate of interest per annum
announced by Bank from time to time and adopted as its Prime Rate at its
executive offices in Winston-Salem, North Carolina. The Prime Rate is one of
several rate indexes employed by Bank when extending credit, and not necessarily
the lowest rate. Any change in the interest rate resulting from a change in
Bank’s Prime Rate shall become effective as of the opening of business on the
effective date of the change.

 

This Note is executed and delivered by Borrower in connection with the following
agreements (if any) between Borrower or other parties owning collateral and
Bank:

 

Texas Deed of Trust and Security Agreement granted in favor of Bank as
beneficiary:

 

☒ 

dated as of March 30, 2018 in the maximum principal amount of $21,500,000.00,
executed by Borrower (as at any time amended, restated, supplemented or
otherwise modified, the “Deed of Trust”)

Assignment of Leases and Rents granted in favor of Bank as assignee:

☒  dated as of March 30, 2018, executed by Borrower

Security Agreement(s) granting a security interest to Bank:

☒ 

dated September 28, 2017, given by Borrower, as amended by that certain First
Amendment to Loan Agreement and First Amendment to Security Agreement dated of
even date herewith, executed by Borrower.

☐  dated , given by ☐  Securities Account Pledge and Security Agreement dated
     , executed by      . ☐ 

Control Agreement(s) dated      , covering ☐ Deposit Account(s) ☐ Investment
Property ☐ Letter of Credit Rights ☐ Electronic Chattel Paper

☐  Assignment of Certificate of Deposit, Security Agreement, and Power of
Attorney (for Certificated Certificates of Deposit) dated      , executed by
     . ☐  Assignment of Deposit Account dated      , executed by      . ☐ 
Pledge and Security Agreement for Publicly Traded Certificated Securities dated
     , executed by      . ☐  Assignment of Life Insurance Policy as Collateral
dated      , executed by      . ☒  Loan Agreement and Schedules, if any, dated
September 28, 2017, executed by ☒ Borrower and ☐ Guarantor(s), as amended by
that certain First Amendment to Loan Agreement and First Amendment to Security
Agreement dated of even date herewith, executed by Borrower (and as at any time
further amended, restated, supplemented or otherwise modified, the “Loan
Agreement”). ☒  Trademark Security Agreement dated September 28, 2017, executed
by Borrower. ☒  Patent Security Agreement dated September 28, 2017, executed by
Borrower.

 

All of the terms, conditions and covenants of the above described agreements
(the “Agreements”) are expressly made a part of this Note by reference in the
same manner and with the same effect as if set forth herein at length, and Bank
is entitled to the benefits of and remedies provided in the Agreements and any
other related document given by Borrower, any guarantor or any pledgor in favor
of Bank. In addition to Bank’s right of setoff and to any liens and security
interests granted to Bank in the Agreements, Borrower hereby grants to Bank a
security interest in all of its deposit accounts maintained with Bank, which
shall serve as collateral for the indebtedness and obligations evidenced by this
Note.

 

Borrower agrees that the only interest charge is the interest actually stated in
this Note, and that any loan or origination fee shall be deemed charges rather
than interest, which charges are fully earned and non-refundable. It is further
agreed that any late charges are not a charge for the use of money but are
imposed to compensate Bank for some of the administrative services, costs and
losses associated with any delinquency or default under this Note, and such
charges shall be fully earned and non-refundable when accrued. All other charges
imposed by Bank upon Borrower in connection with this Note and the loan
including, without limitation, any commitment fees, loan fees, facility fees,
origination fees, discount points, default and late charges, prepayment fees,
reasonable attorneys’ fees and reimbursements for costs and expenses paid by
Bank to third parties or for damages incurred by Bank are and shall be deemed to
be charges made to compensate Bank for underwriting and administrative services
and costs, other services, and costs or losses incurred or to be incurred by
Bank in connection with this Note and the loan and shall under no circumstances
be deemed to be charges for the use of money. All such charges shall be fully
earned and non-refundable when due. Time is of the essence of this Note.

 

No delay or omission on the part of Bank or other holder hereof in exercising
any right hereunder shall operate as a waiver of such right or of any other
right of such holder, nor shall any delay, omission or waiver on any one
occasion be deemed a bar to or waiver of the same or of any other right on any
future occasion. Each Borrower regardless of the time, order or place of signing
waives presentment, demand, protest and notices of every kind and assents to any
one or more extensions or postponements of the time of payment or any other
indulgences, to any substitutions, exchanges or releases of collateral by Bank,
and to the additions or releases of any other parties or persons primarily or
secondarily liable herefor.

 



 Page 2 of 5 

 

 

Upon an Event of Default, in addition to Bank’s rights set forth in the Loan
Agreement, Deed of Trust and other Loan Documents (as defined in the Loan
Agreement), Bank may, at its option and subject to any applicable notice period
(i) cease making advances or disbursements; (ii) advance funds necessary to
remedy any default or pay any lien filed against any of the collateral; (iii)
take possession of the collateral or any part thereof; (iv) foreclose Bank’s
security interest and/or lien on any collateral in accordance with applicable
law; (v) make demand upon any or all guarantors; and (vi) exercise any other
right or remedy which Bank has under this Note or any related documents or which
is otherwise available at law or in equity. All of Bank’s rights and remedies
shall be cumulative and may be exercised singularly or concurrently. Any
election by Bank to pursue any remedy shall not exclude the right to pursue any
other remedy unless expressly prohibited by law, and any election by Bank to
make expenditures or to take action to perform an obligation of Borrower, or of
any Obligor, shall not affect Bank’s right to declare a default and exercise its
rights and remedies. In addition, upon default, Bank may pursue its full legal
remedies under the Agreements and other remedies at law or equity, and the
balance due hereunder may be charged against any obligation of Bank to any party
including any Obligor.

 

From and after any Event of Default, interest shall accrue on the sum of the
principal balance then outstanding at the rate of fifteen percent (15.0%) per
annum (“Default Rate”) until such principal and interest have been paid in full,
provided that such rate shall not exceed at any time the highest rate of
interest permitted by the laws of the State of Texas; and further provided that
such rate shall apply after judgment. If this Note is placed with an attorney
for collection, Borrower agrees to pay, in addition to principal, interest, and
late fees, if any, all costs of collection, including but not limited to all
reasonable attorneys’ fees incurred by Bank, whether or not there is a lawsuit,
expenses for bankruptcy proceedings (including efforts to modify or vacate any
automatic stay or injunction), appeals, and any court costs.

 

To the maximum extent permitted by applicable law, Borrower hereby waives all
rights, remedies, claims, and defenses based upon or related to Sections 51.003,
51.004, and 51.005 of the Texas Property Code, to the extent the same pertain or
may pertain to any enforcement of this Note. Unless otherwise required under the
Loan Agreement, if applicable, and as long as any indebtedness evidenced by this
Note remains outstanding or as long as Bank remains obligated to make advances,
each Borrower shall furnish annually an updated financial statement in a form
satisfactory to Bank, which, when delivered shall be the property of Bank.

 

All obligations of Borrower shall bind his heirs, executors, administrators,
successors, and/or assigns. Use of the masculine pronoun herein shall include
the feminine and the neuter, and also the plural. If more than one party shall
execute this Note, the term “Borrower” as used herein shall mean all the parties
signing this Note and each of them, and all such parties shall be jointly and
severally obligated hereunder. Wherever possible, each provision of this Note
shall be interpreted in such a manner to be effective and valid under applicable
law, but if any provision of this Note shall be prohibited by or invalid under
such law, such provision shall be ineffective but only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note. Each Borrower hereby waives all
exemptions and homestead laws. The proceeds of the loan evidenced by this Note
may be paid to any Borrower. This Note may be executed in any number of
counterparts, each of which shall be an original but all of which taken together
shall constitute one and the same instrument.

 

From time to time the maturity date of this Note may be extended, or this Note
may be renewed in whole or in part, or a new note of different form may be
substituted for this Note, or the rate of interest may be modified, or changes
may be made in consideration of loan extensions, and Bank may, from time to
time, waive or surrender, either in whole or in part any rights, guaranties,
security interests or liens, given for the benefit of Bank in connection with
the payment and the securing of payment of this Note; but no such occurrence
shall in any manner affect, limit, modify, or otherwise impair any rights,
guaranties or security of Bank not specifically waived, released, or surrendered
in writing, nor shall Borrower or any Obligor be released from liability by
reason of the occurrence of any such event. Bank, from time to time, shall have
the unlimited right to release any person who might be liable hereunder, and
such release shall not affect or discharge the liability of any other person who
is or might be liable hereunder. No waivers and modifications shall be valid
unless in writing and signed by Bank. Bank may, at its option, charge any
reasonable fees for the modification, renewal, extension, or amendment of any of
the terms of this Note not prohibited by applicable law. In case of a conflict
between the terms of this Note and any Loan Agreement executed in connection
herewith, the priority of controlling terms shall be first this Note, then the
Loan Agreement. This Note shall be governed by and construed in accordance with
the laws of the State of Texas.

 

Any legal action with respect to the indebtedness evidenced by this Note may be
brought in the courts of the State of Texas and County of Harris or in the
appropriate United States District Court situated in Texas, and Borrower hereby
accepts and unconditionally submits to the jurisdiction of such courts. Borrower
hereby waives any objection to the laying of venue based on the grounds of forum
non conveniens with respect thereto.

 

 

 

 



 Page 3 of 5 

 

 

REQUIRED INFORMATION FOR A NEW LOAN. To help the government fight the funding of
terrorism and money laundering activities, federal law requires Bank to obtain,
verify and record information that identifies each person or entity obtaining a
loan including Borrower’s legal name, address, tax identification number, date
of birth, driver’s license, organizational documents or other identifying
documents. Failure to provide the required information will result in a
violation of the U.S. Patriot Act and will constitute a default under this
instrument. In addition, no Borrower, any of its affiliates, or any of their
respective directors, officers, managers, partners, or any other authorized
representatives is named as a “Specially Designated National and Blocked
Person”, on the list published by the U.S. Department of the Treasury Office of
Foreign Assets Control (OFAC) at its official website.

 

UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, BORROWER AND BANK HEREBY WAIVE
THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING OUT OF THIS NOTE,
ANY OF THE LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH OR OUT OF THE CONDUCT
OF THE RELATIONSHIP BETWEEN BORROWER AND BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWER AND BANK AGREE AND CONSENT THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT BORROWER OR BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BANK AND
BORROWER TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR BANK TO MAKE THE LOAN AND BORROWER TO ENTER INTO THIS
AGREEMENT. FURTHER, BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF
BANK, NOR BANK’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK
WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO
REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS THE AUTHORITY TO WAIVE,
CONDITION OR MODIFY THIS PROVISION. BORROWER AND BANK EACH ACKNOWLEDGE THAT IT
HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS PARAGRAPH, THAT
IT FULLY UNDERSTANDS ITS TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND
KNOWINGLY AGREES TO THE TERMS OF THIS PARAGRAPH.

 

(SIGNATURES ON FOLLOWING PAGE)

 

 

 



 Page 4 of 5 

 

 

BB&T

 

PROMISSORY NOTE SIGNATURE PAGE

Borrower: Applied Optoelectronics, Inc. Account Number: 9700029240 Note Number:
00003 Note Amount: $21,500,000.00 Date: March 30, 2018              

IN WITNESS WHEREOF, Borrower, on the day and year first written above, has
executed, or caused this Note to be executed by its authorized officer or
representative. Borrower acknowledges receipt of a completed copy of this Note.

 

              APPLIED OPTOELECTRONICS, INC. WITNESS:     Name of Corporation    
    /s/ Jerry K. Hu   By: /s/ Stefan Murry Print Name:   Name: Stefan Murry
Jerry K. Hu   Title: Chief Financial Officer         /s/ Jerry K. Hu   By: /s/
David Kuo Print Name:   Name: David Kuo Jerry K. Hu   Title: Vice President,
General Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

 

 Page 5 of 5 

